DECISION
This case came on to be heard on the 2nd day of November 1932 at the Courthouse in the Administration Building before Chief Justice H. P. Wood, Associate Judges Muli and Puletu.
The matai name Fanene was filed for registration by Filo and objections were made by Taofi, Pulu and Laufaia.
After the case originally came to trial at the request of Pulu and Laufaia the case was adjourned for two weeks in the hope of settlement, but as no settlement had been effected, the case proceeded, and it was announced that Pulu had agreed .that the name should be given to Filo, which left three claimants Filo, Laufaia and Taofi.
*465Each of the three claimants traces his descent from the original holder of the name Leulua’ialii, but none of the three agree as to who the descendants of Fanene Leulua’ialii were.
From all the testimony it appears reasonably certain that the last lineal descendant from Leulua’ialii was Fanene Mose and that this Fanene was deprived of his name by a Mauga because he did not embrace the religion of the London Missionary Society.
At that time there were two Maugas, Manuma and Lei. After the name Fanene was taken from Mose, Manuma gave the name to Tavai and Lei gave the name to Mataumu. Fanene Tavai died first and Fanene Mataumu later resigned the name in favor of Fanene Tili. As there had been two holders of the name in the persons of Tavai and Mataumu, so now another Fanene was appointed to hold the name with Fanene Pulu. This man’s name was Vaomaolo.
Filo, who is the son of Fanene Pulu and the grandson of Fanene Tili, claims that Tili was the great great grandson of Fanene Fogatau, who was the grandson of Leulua’ialii.
Taofi who is the son of Kaisa, who he calls Too, and the nephew of Fanene Vaomaolo who was the son of Mataumu, claims that Mataumu was the grandson of Fanene Fogatau and the great grandson of Leulua’ialii.
Laufaia traces his descent through a woman Manu, who was the sister of Fanene Mose, who is claimed to be a great grandson of Leulua’ialii.
It will be seen that there is considerable variation in the testimony as to the structure of the family tree, but this much seems certain, that in the memory of living man, the following have held the name Fanene:—
1. Tavai
2. Mataumu
3. Tili
*4664. Vaomaolo
5. Pulu
Filo is the son of Pulu and the grandson of Tili — there seems to be no question of this relationship.
Taofi is according to his testimony the grandson of Fanene Mataumu and the nephew of Fanene Yaomaolo.
Laufaia is the grand-nephew of Mose, whose father is said to have been Fanene Tafao.
When this case is put on paper there does not seem to be any doubt that Filo has the best hereditary right to the name Fanene. His descent is direct from his father and grandfather while the descent of Taofi and Laufaia are both through members of the family who are not proven to hold the name Fanene.
This Court cannot under its present mandate from the Samoan people decide matai names except on the strict basis of heredity. Worth and ability go for naught in considering successors for matai names. On the basis of heredity it is the unanimous opinion and decision of the Court that the matai name Fanene be given to Filo and that with this name he have all the rights and privileges thereof, including the lands of the Fanene family as trustee for it.
The costs of this case amounting to $25.00 will be paid as follows: — Laufaia $12.50 and Taofi $12.50.